Citation Nr: 9907140	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972 and from August 1972 to August 1976.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1995 rating decision of 
the Department of Veterans Affairs Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  In May 1997 and 
April 1998, the Board remanded the issue of service 
connection for PTSD to the M&ROC for further development.  
The case has recently been returned to the Board for 
appellate consideration. 


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter  "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the M&ROCs and ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  



Regarding the appellant's claim of service connection for 
PTSD, after review of the development of the claim in light 
of the holding in Gaines v. West, 11 Vet. App. 353 (1998) 
that supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), it 
is the opinion of the Board that the M&ROC must complete 
additional development in order to comply with the remand and 
in so doing to satisfy the requirements of Stegall.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD.  There is a 
diagnosis of PTSD apparently linked to events (stressors) 
reported by the veteran to have occurred in service.  Cohen, 
10 Vet. App. at 136-37.  The M&ROC in an October 1996 
supplemental statement of the case (SSOC) advised the 
veteran, in essence, that the record did not contain 
conclusive evidence of his claimed combat-related stressors.  
The M&ROC stated in the SSOC issued after the 1998 Board 
remand, in essence, that the veteran's personnel records did 
not give any indication of his participation in combat 
against the enemy and that the record lacked stressor 
information that would allow for verification. 

The Board observes that two copies of the veteran's personnel 
records for his first period of service have been received.  
In the copy that was audited by the service department in May 
1970 it is reported that he participated in a campaign 
designated as the "13th Campaigns".  The version of his 
personnel records audited in December 1971 shows for 
campaigns "VN Winter-Spring 70", the regulatory authority 
for the designation and his award of the Vietnam Campaign 
Medal, that did not appear in the earlier version.  

The evidentiary considerations to establish service 
connection for an adjudication on the merits are somewhat 
different from those in determining well groundedness.  In a 
claim based upon claimed combat experiences, such as the 
veteran's PTSD claim, there are additional criteria.  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f)(1998).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to the reported participation in "VN Winter-Spring 70" 
campaign in the determination of whether the veteran engaged 
in combat with the enemy, an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) adjudication benefits regarding the need for 
corroboration, and a discussion of the application of the-
benefit-of-the-doubt rule.  See Gaines, 11 Vet. App. at 358-
60 for a detailed discussion of the significance of each 
element in the merits adjudication. 

On further review of the record, the Board notes that the 
diagnosis of PTSD was made during VA hospitalization from 
February to June 1994, but the record does not include the 
interviews and other data that were relied upon in making the 
diagnosis.  Vague Vietnam references are noted occasionally 
in outpatient treatment reports.  Adjustment disorder is 
reported in a 1995 statement from a private treatment source.  
The Board finds it notable that a VA examiner in early 1982 
reported the veteran's history of a knee injury in Vietnam 
when he came "under bombardment" and hastily dove into a 
foxhole.  Service medical records dated in 1976 mention that 
he fell in a ditch in Vietnam. 

Although the veteran did not respond to the request for 
development assistance that the M&ROC initiated in 1997at the 
Board's request, his original claim of service connection for 
PTSD remains active and must be decided on the evidence of 
record as he had previously responded to a similar inquiry 
from the M&ROC.  It appears that the M&ROC attempted to 
contact the veteran at his current address.

In view of the recent legal precedent in Stegall and Gaines 
as applied to the facts of this appeal, the case is again 
remanded for the following action:

1.  The M&ROC should again ask the 
veteran to identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
PTSD.  

After securing any necessary 
authorization or medical releases, the 
M&ROC should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
M&ROC should obtain all outstanding VA 
treatment records, the veteran's clinical 
file, and the complete inpatient record 
of the veteran's evaluation for PTSD 
completed as an inpatient at the VA 
Medical Center, Sheridan, Wyoming from 
February 3, 1994 to June 21, 1994.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Following the above, the M&ROC should 
make a determination as to whether the 
veteran engaged in combat, or whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  

In reaching this determination, the M&ROC 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran, or 
obtaining reexamination of the veteran to 
supplement the record, the M&ROC should 
review the claims file to ensure that all 
of the foregoing development has been 
completed to the extent possible in 
accordance with the holding in Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then, the M&ROC should readjudicate 
the claim of service connection for PTSD 
in accordance with the adjudication 
guidance in Gaines v. West and Cohen v. 
Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 7 -


